Name: 2011/127/EU: Commission Decision of 24Ã February 2011 amending Decision 2007/697/EC granting a derogation requested by Ireland pursuant to Council Directive 91/676/EEC concerning the protection of waters against pollution caused by nitrates from agricultural sources (notified under document C(2011) 1032)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  European Union law;  environmental policy;  chemistry;  Europe
 Date Published: 2011-02-25

 25.2.2011 EN Official Journal of the European Union L 51/19 COMMISSION DECISION of 24 February 2011 amending Decision 2007/697/EC granting a derogation requested by Ireland pursuant to Council Directive 91/676/EEC concerning the protection of waters against pollution caused by nitrates from agricultural sources (notified under document C(2011) 1032) (Only the English text is authentic) (2011/127/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/676/EEC of 12 December 1991 concerning the protection of waters against pollution caused by nitrates from agricultural sources (1), and in particular the third subparagraph of paragraph 2 of Annex III thereto, Whereas: (1) If the amount of manure that a Member State intends to apply per hectare each year is different from those specified in the first sentence of the second subparagraph of paragraph 2 of Annex III to Directive 91/676/EEC and in point (a) of that subparagraph, that amount is to be fixed so as not to prejudice the achievement of the objectives specified in Article 1 of that Directive and it has to be justified on the basis of objective criteria, such as long growing seasons and crops with high nitrogen uptake. (2) On 22 October 2007, the Commission adopted Decision 2007/697/EC granting a derogation requested by Ireland pursuant to Council Directive 91/676/EEC concerning the protection of waters against pollution caused by nitrates from agricultural sources (2), allowing Ireland the application of 250 kg nitrogen per hectare per year from livestock manure on farms with at least 80 % grassland. (3) The derogation granted by Decision 2007/697/EC concerned approximately 5 000 farms in Ireland corresponding to approximately 2,7 % of total number of holdings with cattle or sheep, 10 % of total grazing livestock numbers and 4,2 % of the total net agricultural area. Decision 2007/697/EC expires on 17 July 2010. (4) On 12 May 2010 Ireland submitted to the Commission a request for an extension of the derogation. The request contained a justification on the basis of the objective criteria specified in the third subparagraph of paragraph 2 of Annex III to Directive 91/676/EEC. (5) Ireland has adopted a new action programme for the period July 2010 to December 2013, which mainly maintains the measures of the action programme for the period until 30 June 2010 and applies to the whole territory of Ireland. (6) The fourth report on implementation of Directive 91/676/EEC in Ireland for the period 2004-2007 shows in general stable or improving water quality. For groundwater, 2 % of sites showed average nitrate values above 50 mg/l and 74 % of sites values below 25 mg/l. For surface river waters, 97 % of monitoring sites showed average nitrate values below 25 mg/l, and no sites showed average values above 50 mg/l. 93 % of lakes were classified as either oligotrophic or mesotrophic and 7 % of lakes were classified as eutrophic or hypertrophic. (7) Livestock numbers decreased further during the period 2004-2007, by about 4 % for cattle, 19 % for sheep, 4 % for pigs and 7 % for poultry (3). The annual use of organic nitrogen from livestock manure and of mineral nitrogen decreased by 5 % and 17 % respectively. The total farmed area decreased by 3 % to 4,28 million hectares and grassland still accounts for over 90 % of the agricultural area. (8) In the light of the scientific information referred to in the request for extension of the derogation and the measures which Ireland has committed itself to in the action programme for the period July 2010 to December 2013, it can be concluded that the conditions for obtaining the derogation as specified in Directive 91/676/EEC, such as long growing seasons and crops with high nitrogen uptake, are still fulfilled, and that the derogation does not prejudice the achievement of the objectives of that Directive. (9) For the purpose of ensuring that the grassland farms concerned may continue to benefit from a derogation, it is appropriate to extend the period of application of Decision 2007/697/EC to 31 December 2013. (10) The deadlines for reporting to the Commission set out in Decision 2007/697/EC should however be adapted in order to simplify the administrative burden by allowing Ireland to establish only one deadline for all reporting obligations. (11) The measures provided for in this Decision are in accordance with the opinion of the Nitrates Committee set up pursuant to Article 9 of Directive 91/676/EEC, HAS ADOPTED THIS DECISION: Article 1 Decision 2007/697/EC is amended as follows: 1. Article 1 is replaced by the following: Article 1 The derogation requested by Ireland by letter of 18 October 2006 and the extension requested by letter of 12 May 2010, for the purpose of allowing a higher amount of livestock manure than that provided for in the first sentence of the second subparagraph of paragraph 2 of Annex III to Directive 91/676/EEC and in point (a) of that subparagraph, is granted, subject to conditions laid down in this Decision.. 2. The second subparagraph of Article 8(1) is replaced by the following: Those maps shall be submitted to the Commission annually by June.. 3. Article 11 is replaced by the following: Article 11 Application This Decision shall apply in the context of the Irish Action Programme as implemented by the European Communities (Good Agricultural Practice for Protection of Waters) Regulations 2010 (Statutory Instrument No 610 of 2010). It shall expire on 31 December 2013.. Article 2 This Decision is addressed to Ireland. Done at Brussels, 24 February 2011. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 375, 31.12.1991, p. 1. (2) OJ L 284, 30.10.2007, p. 27. (3) Reference period for poultry: 2003-2005.